DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation, "the controller is further programmed to time cycling of the compressor during the plug-in event based on presence of a scheduled remote start such that the time occurs earlier during the plug-in event… response to absence of the scheduled remote start" is not supported by the original disclosure because the phrase "during the plug-in" is not present anywhere in the entire disclosure and applicant has not provided any reference to where the above limitations are mentioned in the original disclosure. In addition, the original disclosure only provides support for cycling the compressor in response to detecting a vehicle plug-in event (see claim 1 and paragraphs 5, 22, 24, and 27).
In addition, the newly added limitation, "the controller is further programmed to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, the limitation, "the controller is further programmed to time cycling of the compressor during the plug-in event based on presence of a scheduled remote such that the time occurs earlier during the plug-in event responsive to the presence of the scheduled remote start than the time occurs responsive to absence of the scheduled remote start" is confusing because the two above mentioned times lack antecedent basis for in the claims and it is unclear what the two underlined times are referring to and if the two times are equal or separate from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 6,266,967 B1) and in view of Hatakeyama (US 2015/0217623 A1).
In regards to claim 1, Honda discloses a thermal system for an electrified vehicle (abstract) comprising: a thermal loop (R, see fig. 1) including a rear evaporator (28) and a compressor (16) fluidly connected thereto (via pipe 33), a conduit (34) to distribute oil throughout the thermal loop (see col. 2, lines 19-23), and an evaporator valve (32); and a controller (40) programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating evaporator valve shut-off (what the signal represents or indicates is a matter of design choice; however, the lower air temperature Te at step 130 is an indication of lower percentage of oil circulation (see fig. 5) and the low oil-returning amount is due to repeated closing of the evaporator valve (32, see col. 6, lines 36-42), hence the lower air temperature Te indicates the evaporator value shut off operation while keeping the oil-returning amount to the compressor insufficient), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) to promote oil movement through the thermal loop and back to the compressor (see oil percentage variations with respect to refrigerant pressure and clutch operations, after the A/C is switched ON, see fig. 5).
	However, Honda does not explicitly teach detection of a vehicle plug-in event.
	Hatakeyama teaches a controller (70) programmed to detect a vehicle plug-in event (detecting a battery charging state of the vehicle at step S1, see fig. 7 and paragraph 83; where the charging state is considered a plug-in state, see paragraph 84) and cycle the compressor responsive to the detection of the vehicle plug-in event (based on a positive response at step S1, the compressor is cycled through minimum rotation speed state, see paragraph 93; ON state at steps S4, S5 and OFF state at step S11, see fig. 7).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda to detect the vehicle plug-in event and cycle the compressor of Honda in response to the plug-in event based on the teachings of Hatakeyama in order to establish a sufficient charge at the battery before initiating any of the heating or cooling cycles at the air conditioner and to manage the heat generated at the battery by operation of the thermal management system to allow the battery to operate more efficiently (see paragraphs 6-7, Hatakeyama).
 In regards to claim 2, Honda teaches that the controller (40) is further programmed to, responsive to receipt of a signal (controller 40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9), open the evaporator valve (opening valve 32, see col. 8, lines 13-16) to force oil back to the compressor (this is an intended use limitation, see MPEP 2111; Also see col. 8, lines 5-21).
In regards to claim 4, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of time tx, the compressor is forcibly interrupted, see fig. 5 and col. 7, lines 23-28) from a vehicle start event (from the start of AC and engagement of the clutch, see fig. 5 and col. 6, lines 48-54; where engagement of clutch represents on state of the vehicle engine, see col. 3, lines 25-29), and wherein the predetermined time-period is a length of time in which vehicle operation generates oil accumulation at the rear evaporator (oil circulation reduces to 1.5%, which indicates accumulation of oil until the expiration of time tx, see fig. 5).
In regards to claim 5, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (after time tx and at the beginning and expiration of times h and H, compressor operation is periodically interrupted, see fig. 5 and col. 7, lines 42-48) from a detected closure of the evaporator valve (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42 and lower air temperature Te indicates evaporator valve closure, see fig. 3 and col. 6, lines 36-42).
In regards to claim 6, Honda teaches that the thermal loop further comprises a front evaporator (15, see fig. 1), a front evaporator valve (19); wherein the controller is further programmed to cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) at an expiration of a predetermined time-period (expiration of time h, see fig. 5) from a detected closure of the front evaporator valve (from a higher first evaporator temperature Te at the end of time h and beginning of time H, see fig. 5, which represent clutch off time, and compressor off time, where no flow passes through the front evaporator valve, see fig. 4 and col. 7, lines 27-36).
However, Honda does not explicitly teach a chiller and a chiller valve.
Hatakeyama teaches a chiller (17) and a chiller valve (23, 18) as part of the thermal loop (see fig. 1 and paragraph 37).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the thermal loop in the vehicle of Honda as modified by providing a chiller and a chiller valve as taught by Hatakeyama in the thermal loop of Honda parallel to the refrigerant circuit in order to use the chiller for cooling components of the electric drive train or batteries.
In regards to claim 8, Honda teaches that the controller is further programmed to cycle the compressor prior to a predetermined next usage time (at expiration of subsequent h and H times after the first h and H times, the compressor is operated by turning the clutch on, see fig. 5 and col. 7, lines 42-48).
In regards to claim 9, Honda teaches a refrigerant system (refrigerant cycle R with at least air-conditioning units 12, 25, see fig. 1) for an electrified vehicle (vehicle 10) comprising: a thermal loop (cycle R with at least pipes 33, 34 and 16b, see fig. 1) including a rear evaporator (28) and a compressor (16) fluidly connected thereto (via pipe 33), a conduit (34) to distribute oil throughout the thermal loop (see col. 2, lines 19-23), and a rear evaporator valve (32) to manage refrigerant and oil flow to the rear evaporator (via pipes 33 and 34, see fig. 1 and col. 4, lines 45-54); and a controller (40) programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating evaporator valve shut-off (what the signal represents or indicates is a matter of design choice; however, the lower air temperature Te at step 130 is an indication of lower percentage of oil circulation (see fig. 5) and the low oil-returning amount is due to repeated closing of the evaporator valve (32, see col. 6, lines 36-42), hence the lower air temperature Te indicates the evaporator value shut off operation while keeping the oil-returning amount to the compressor insufficient), cycle the compressor (perform forcible interruption control of compressor, see fig. 5 and col. , lines 42-49) to reduce the oil accumulation at the rear evaporator and to promote oil movement through the conduit (oil circulation percentage increased after time tx, see fig. 5 and col. 7, line 54 – col. 8, line 21 and col. 6, lines 14-27 and lines 42-51).
However, Honda does not explicitly teach that the signal indicates a plug-in event.
	Hatakeyama teaches a controller (70) programmed to detect a vehicle plug-in event (detecting a battery charging state of the vehicle at step S1, see fig. 7 and paragraph 83; where the charging state is considered a plug-in state, see paragraph 84) and cycle the compressor responsive to the detection of the vehicle plug-in event (based on a positive response at step S1, the compressor is cycled through minimum rotation speed state, see paragraph 93; ON state at steps S4, S5 and OFF state at step S11, see fig. 7).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda to detect the vehicle plug-in event and cycle the compressor of Honda in response to the plug-in event based on the teachings of Hatakeyama in order to establish a sufficient charge at the battery before initiating any of the heating or cooling cycles at the air conditioner and to manage the heat generated at the battery by operation of the thermal management system to allow the battery to operate more efficiently (see paragraphs 6-7, Hatakeyama).
In regards to claim 10, Honda teaches that the controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of time tx, the compressor is forcibly interrupted, see fig. 5 and col. 7, lines 23-28) from detection of a vehicle start (from the start of AC and engagement of the clutch, see fig. 5 and col. 6, lines 48-54; where engagement of clutch represents on state of the vehicle engine, see col. 3, lines 25-29).
In regards to claim 11, Honda teaches that controller is further programmed to cycle the compressor (controlling compressor operation, see fig. 5 and col. 6, lines 42-47, and col. 6, lines 54-56, col. 7, lines 5-8, lines 27-36, and lines 42-48) only upon receipt of a signal (signal marking expiration of time tx, see fig. 5; Also ECU 40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating oil over a predetermined threshold at the rear evaporator (passing of time tx indicates oil accumulation above a limit, where oil circulation is about 1.5%, see fig. 5; Also oil circulation percentage at or below 1.5% represents oil accumulation over a threshold at the rear evaporator, see fig. 5 and col. 7, lines 60-63) and only upon receipt of one signal indicating absence of vehicle occupants (when no passenger is detected on the rear, panel 42 of ECU 40 stops rear air conditioning, which allows oil accumulation and leads to compressor control of fig. 3, where the compressor is cycled to establish oil circulation percentage in the loop, see fig. 5 and col. 6, lines 14-27 and lines 42-51 and col. 7, lines 27-36, 42-48).
In regards to claim 12, Honda teaches that the rear evaporator is located upstream of the compressor (28 upstream of 16 via conduit 34, see fig. 1), and wherein the controller is further programmed to cycle the compressor (at expiration of times h and H, see fig. 5 and col. 7, lines 42-48) in response to receiving a signal indicating the evaporator valve is closed (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42; and lower air temperature Te indicates evaporator valve closure, see fig. 3 and col. 6, lines 36-42; Also see closing and forcible opening of valve 32, col. 7, line 66 – col. 8, line 4).
In regards to claim 14, Honda teaches that the controller is further programmed to cycle the compressor between at least two speeds (col. 8, lines 52-54, and col. 10, lines 29-33) while activating one or more refrigerant valves at a preselected frequency (repeated forcible opening and closing of expansion valve 32 over time, see col. 8, lines 4-16, and see col. 6, lines 24-27 and 36-38; and fig. 5) to induce a delta pressure across expansion devices and the compressor of the system (see Delta P due to compressor cycling, fig. 5; and due to activation of the valve, see col. 8, lines 3-16).
However, Honda does not explicitly teach that the one or more refrigerant valves are different from the expansion valves.
	Hatakeyama teaches operating the compressor to circulate the refrigerant while the plurality of solenoid valves (22, 23) placed prior to the expansion valves (13, 18, see fig. 1) are frequently opened and closed (see paragraphs 39, 77 and 93).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the system of Honda as modified my providing one or more refrigerant valves as taught by Hatakeyama and have reprogrammed the controller of Honda as modified by operating the one or more refrigerant valves at preselect frequency while operating the compressor as taught by Hatakeyama in order to establish a set pressure across the expansion valve and the compressor with which a positive superheat is achieved at the evaporator and the oil circulation amount is gradually increased to increase compressor efficiency.
In regards to claim 15, Honda teaches that the thermal loop further comprises a front evaporator (15, see fig. 1), a front evaporator valve (19); wherein the controller is further programmed to cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) at an expiration of a predetermined time-period (expiration of time h, see fig. 5) from a detected closure of the front evaporator valve (from a higher first evaporator temperature Te at the end of time h and beginning of time H, see fig. 5, which represent clutch off time, and compressor off time, where no flow passes through the front evaporator valve, see fig. 4 and col. 7, lines 27-36).
However, Honda does not explicitly teach a chiller and a chiller valve.
Hatakeyama teaches a chiller (17) and a chiller valve (23, 18) as part of the thermal loop (see fig. 1 and paragraph 37).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the thermal loop in the vehicle of Honda as modified by providing a chiller and a chiller valve as taught by Hatakeyama in the thermal loop of Honda parallel to the refrigerant circuit in order to use the chiller for cooling components of the electric drive train or batteries.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Hatakeyama as applied to claim 2 above and further in view of Ragazzi (US 10,302,346 B2).
In regards to claim 3, Honda teaches that the thermal loop further comprises the evaporator valve before the rear evaporator (28, see fig. 1), and a third expansion valve (19) up stream of a front evaporator (15) fluidly connected to the compressor (see fig. 1), and wherein the expansion valves are arranged with the evaporator valve such that the cycling of the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) adjusts refrigerant pressure at the expansion valves (see col. 8, lines 7-16) to further promote oil movement within the thermal loop (since Honda teaches cycling the compressor, the cycling of the compressor in Honda would also adjust the refrigerant pressure at the expansion valves to promote oil movement, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8).
However, Honda does not explicitly teach a first expansion valve between the rear evaporator and the evaporator valve and a second expansion valve between the evaporator valve and the rear evaporator.
Ragazzi teaches a first expansion valve (116) between the rear evaporator (118) and the evaporator valve (102) and fluidly connected to the compressor (fluidly connected to 94 see fig. 2), a second expansion valve (98) between the evaporator valve (102) and the rear evaporator (98 on the return path from the rear evaporator 118 through the compressor 94 and towards valve 102, see fig. 2), and a third expansion valve (108) up stream of a front evaporator (110) fluidly connected to the compressor (see fig. 2).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the evaporator valve and the thermal loop in the vehicle of Honda as modified by providing a separate evaporator valve and a first expansion valve between the rear evaporator and the evaporator valve and a second expansion valve between the evaporator valve and the rear evaporator as taught by Ragazzi in the thermal loop of Honda before the rear and front evaporators respectively in order to bypass a portion of the refrigerant circuit during heating or cooling modes (col. 7, lines 52-63, Ragazzi).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Hatakeyama as applied to claim 1 above and further in view of Makino (US 2016/0273817 A1).
In regards to claim 7, Honda teaches that the controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22).
However, Honda does not explicitly teach compressor value being outside of a predetermined threshold.
Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure on the high pressure side of the compressor being outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda as modified by activating the indoor cooling fan in response to a compressor pressure being outside a threshold as taught by Makino in order to apply cooling to the cabin compartment while increasing oil circulation when sufficient amount of oil has accumulated in the system to ensure efficient operation of the compressor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Hatakeyama as applied to claim 1 above and further in view of Makino (US 2016/0273817 A1).
In regards to claim 13, Honda teaches that the controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22).
However, Honda does not explicitly teach compressor value being outside of a predetermined threshold.
Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure on the high pressure side of the compressor being outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda as modified by activating the indoor cooling fan in response to a compressor pressure being outside a threshold as taught by Makino in order to apply cooling to the cabin compartment while increasing oil circulation when sufficient amount of oil has accumulated in the system to ensure efficient operation of the compressor.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Hatakeyama as applied to claim 9 above and further in view of Graff (US 9,242,527 B2).
In regards to claim 20, Honda does not explicitly teach a plug-in event, the compressor cycling at the end of plug-in event when a vehicle battery is no longer needed.
However, Hatakeyama teaches a controller (70) that is further programmed to detect a vehicle plug-in event (detecting a battery charging state of the vehicle at step S1, see fig. 7 and paragraph 83; where the charging state is considered a plug-in state, see paragraph 84) and cycle the compressor responsive to the detection of the vehicle plug-in event and at the end of the plug-in event (based on a positive response at step S1, after the SOC is above 70%, the compressor is cycled through minimum rotation speed state, see paragraph 93; ON state at steps S4, S5 and OFF state at step S11, see fig. 7).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda to detect the vehicle plug-in event and cycle the compressor of Honda in response to the plug-in event based on the teachings of Hatakeyama in order to establish a sufficient charge at the battery before initiating any of the heating or cooling cycles at the air conditioner and to manage the heat generated at the battery by operation of the thermal management system to allow the battery to operate more efficiently (see paragraphs 6-7, Hatakeyama).
Honda also does not explicitly teach cycling compressor when vehicle battery cooling is no longer needed.
Graff teaches cycling compressor to circulate refrigerant through circuits 101 and 102 and the evaporators when vehicle battery cooling is no longer needed (when ambient air serves to heat the battery, see figs. 5 and col. 11, lines 58-61).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda as modified to cycle the compressor when the vehicle battery cooling is no longer needed as taught by Graff in the thermal loop of Honda in order to improve the performance and efficiency of the battery by providing optimum thermal condition to the battery (see col. 7, lines 9-23, Graff).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2015/0217623 A1) and in view of Honda (US 6,266,967 B1).
In regards to claim 16, Hatakeyama teaches a refrigerant thermal system (100) for an electrified vehicle (see abstract) comprising: a first thermal loop (loop 50, see fig. 1) including a high voltage battery (battery 1, see fig. 1) and a first conduit (conduits carrying at least pump 51, heater 54, see fig. 1 and paragraph 46) to distribute coolant (circulating cooling liquid, see paragraph 46); a second thermal loop (thermal loop 10, 19, 30, see fig. 1) including more than one evaporator (evaporator 14 and radiator 32, see fig. 1), a compressor (11) and a second conduit (at least conduit 15, 19, see fig. 1) to distribute refrigerant and oil (by circulating refrigerant, see paragraph 37); a chiller (17) to thermally couple the first and second thermal loops (see fig. 1); and a controller (70) to direct operation of the thermal loops (by controlling operation of the valves 22, 23 and pump 51, see fig. 2) and programmed to cycle the compressor (turning compressor on for chiller 17, see fig. 3) to promote oil movement within the second thermal loop (see refrigerant circulation by continuous compressor operation after valve 22 is closed, see fig. 3), responsive to one evaporator being off (when evaporator 14 is closed off by closing valve 22, see fig. 3 and paragraph 61). Hatakeyama also teaches a controller (70) programmed to detect a vehicle plug-in event (detecting a battery charging state of the vehicle at step S1, see fig. 7 and paragraph 83; where the charging state is considered a plug-in state, see paragraph 84) and cycle the compressor responsive to the detection of the vehicle plug-in event (based on a positive response at step S1, the compressor is cycled through minimum rotation speed state, see paragraph 93; ON state at steps S4, S5 and OFF state at step S11, see fig. 7).
However, Hatakeyama is silent about the absence of vehicle occupants.
Honda teaches a controller (40) that is programmed to, responsive to at least one of the more than one evaporators being off (only the front air conditioning unit operating, see col. 6, lines 14-26) and absence of vehicle occupants (when no passenger is detected on the rear, panel 42 of ECU 40 stops rear air conditioning, which allows oil accumulation and leads to compressor control of fig. 3, where the compressor is cycled to establish oil circulation percentage in the loop, see fig. 5 and col. 6, lines 14-27 and lines 42-51 and col. 7, lines 27-36, 42-48), cycle a compressor to promote oil movement within the second thermal loop (controlling compressor operation, see fig. 5 and col. 6, lines 42-47, and col. 6, lines 54-56, col. 7, lines 5-8, lines 27-36, and lines 42-48).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the vehicle of Hatakeyama by providing the program for cycling of a compressor, responsive to at least one evaporator being off and absence of vehicle occupants, to promote oil movement as taught by Honda within the second thermal loop of Hatakeyama in order to sufficiently introduce oil to the suction side of the compressor by refrigerant flow (see abstract, Honda).
In regards to claim 18, Hatakeyama teaches a rear evaporator valve (22), wherein the one evaporator is a rear evaporator (evaporator 14 is behind the loop 30, see fig. 3) in fluid communication with the rear evaporator valve (see fig. 3); and wherein the controller (70) is further programmed to cycle the compressor (see steps S4, S5, S10 and S11, fig. 7 and operation of compressor, see fig. 9) at an expiration of a predetermined time-period (at the end of times t1, t2, t3, and t4, see figs. 9-11) from detection of a closure of the rear evaporator valve (valve 22 is closed at the time of charging, see fig. 3, but not closed during heating and cooling modes, see figs. 5-6).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Honda as applied to claim 16 above and further in view of Horiuchi (US 2016/0273816 A1).
In regards to claim 17, Hatakeyama teaches that the controller (70) is further programmed to cycle the compressor (see figs. 3-4; and based on a positive response at step S1, the compressor is cycled through minimum rotation speed state, see paragraph 93; ON state at steps S4, S5 and OFF state at step S11, see fig. 7) to promote oil movement within the second thermal loop (circulate refrigerant within loop 10 and conduit 19, see fig. 3) in response to detection of a plug-in event (detecting a battery charging state of the vehicle at step S1, see fig. 7 and paragraph 83; where the charging state is considered a plug-in state, see paragraph 84).
However, Hatakeyama does not explicitly teach detection of a remote start event.
Horiuchi teaches a controller (50) that is programmed to detect a remote start event (remote start command, step S102, see fig. 3 and paragraph 94) and cycle the compressor based on the detection of the remote start event (by operating the compressor and the air conditioning system in the heating mode at step S103, or defrosting mode at step S108, or return back to heating mode, see fig. 3 and paragraphs 94, 11 and 6).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Hatakeyama as modified to detect a remote start event and cycle the compressor of Hatakeyama as modified also in response to the remote start event based on the teachings of Horiuchi to promote oil movement within the second thermal loop of Hatakeyama in order to establish a positive command to initiate the compressor operation based on the sufficient charge at the battery and to manage the heat generated at the battery by operation of the thermal management system to allow the battery to operate more efficiently (see paragraphs 6-7, Hatakeyama).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Honda as applied to claim 16 above and further in view of Makino (US 2016/0273817 A1) and Tomita (US 2004/0129007 A1).
In regards to claim 19, Hatakeyama teaches a cooling fan (3) that the controller is further programmed to activate in communication with the second thermal loop (see paragraphs 54, 58 and 105) in response to detection of temperature value being outside a threshold (see paragraph 105).
However, Hatakeyama does not explicitly teach that the controller is further programmed to activate a cooling fan and grille shutters in communication with the second thermal loop in response to detection of a compressor pressure value being outside a threshold.
Honda teaches that the controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22) and Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure on the high pressure side of the compressor being outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Hatakeyama as modified by activating the indoor cooling fan in response to a compressor pressure being outside a threshold as taught by Honda and Makino in order to apply cooling to the cabin compartment while increasing oil circulation when sufficient amount of oil has accumulated in the system to ensure efficient operation of the compressor.
Hatakeyama also does not explicitly teach activating grille shutters.
However, Tomita teaches a controller (ECU 3 with ROM 37) activating dampers (62A, 62B, and 71B, 72B, see fig. 1 and paragraphs 58, 77).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Hatakeyama as modified by activating the grille shutters/dampers as taught by Tomita in order to control the amount of air supplied to the cabins to control the cabin temperature and avoid uncomfortable environment within the compartment due to high temperature air blowing at a faster rate.
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Honda does not teach that the signal indicates evaporator valve shut-off, because the compressor needs to be operational at step 110 of fig. 3 for the cycling to be performed," the examiner maintains the rejection of claims and points out that nowhere in the rejection of claims 1, 16, and 21, either a reference to figure 3 has been used or the on or off states of the compressor has been mentioned. Applicants argument is superfluous. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compressor needs to be operational or not operational for the cycling to be performed at fig. 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, "the temperature Te does not indicate a signal indicating evaporator valve shut-off in Honda," the examiner points out that “indicating” is interpreted as some association, relation, suggestion, hinting, signifying, or representing as per BRI in the rejection of claim 1, and since applicant has not provided any reasoning for above arguments, the examiner maintains the rejection of claims 1, 16, and 21. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument, "Hatakeyama reference should not be combined with Honda because the compressor is usually being used when the vehicle is being driving (i.e. not plugged in) and hence the operating compressor of Honda teaches away for the combination," the examiner maintains the rejection of claims 1, 16, and 21 and points out that the applicant is basing the above argument on an assumption that the compressor is operational when the vehicle is driving. Also there is no claim limitation about the driving state of the vehicle which Honda or any other reference needs to consider or reject. In addition, applicant erroneously equates vehicle driving to non plugged in state even though the claimed limitation “vehicle plug-in event” does not clarify whether the vehicle is plugged in or not plugged in. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763